Exhibit 10.1

AMENDMENT NO. 7 TO LOAN AGREEMENT

AMENDMENT NO. 7 TO LOAN AGREEMENT (this “Amendment”), dated and effective as of
January 30, 2020, is made by and between the U.S. SMALL BUSINESS ADMINISTRATION
(“SBA”), an agency of the United States, and its successors and assigns, and
FRESHSTART VENTURE CAPITAL CORPORATION (the “Licensee”), a Small Business
Investment Company, licensed under the Small Business Investment Act of 1958, as
amended, whose principal office is located at 437 Madison Avenue, New York, NY
10022.

RECITALS

WHEREAS, SBA and the Licensee are parties to that certain Loan Agreement,
effective as of January 25, 2017 (as amended, the “Existing Agreement”);

WHEREAS, SBA and the Licensee have agreed, subject to the terms and conditions
of this Amendment, that the Existing Agreement be amended to reflect certain
agreed upon revisions to the terms of the Existing Agreement.

NOW THEREFORE, SBA and the Licensee hereby agree, in consideration of the mutual
premises and mutual obligations set forth herein, that the Existing Agreement is
hereby amended as follows:

SECTION 1. Defined Terms. Except as otherwise indicated herein, all words and
terms defined in the Existing Agreement shall have the same meanings when used
herein.

SECTION 2. Amendments.

a.    In the first sentence of Section 3 of the Existing Agreement the phrase,
“February 1, 2020” is hereby deleted in its entirety and replaced with the
following:

“April 1, 2020”

b.    In the second sentence of Section 3 of the Existing Agreement the phrase,
“February 1, 2020” is hereby deleted in its entirety and replaced with the
following:

“April 1, 2020”

c.    In the second sentence of Section 4 of the Existing Agreement the phrase,
“February 1, 2020” is hereby deleted in its entirety and replaced with the
following:

“April 1, 2020”

SECTION 3. Representations and Warranties. Each party hereby represents and
warrants to the other party that it is in compliance with all the terms and
provisions set forth in the Existing Agreement on its part to be observed or
performed and hereby confirms and reaffirms each of its representations and
warranties contained in the Existing Agreement. Without limiting the foregoing,
Licensee represents and warrants to SBA that its consent to receivership and
stipulation that are part of the Existing Agreement and that were executed on
January 25, 2017 remain valid and enforceable against it by SBA.



--------------------------------------------------------------------------------

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms (and as duly amended).

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed signature page of this Amendment in Portable
Document Format (PDF) or by facsimile transmission shall be effective as
delivery of an executed original counterpart of this Amendment.

SECTION 6. Governing Law. Pursuant to Section 101.106(b) of Part 13 of the Code
of Federal Regulations, this Amendment is to be construed and enforced in
accordance with the Act, the Regulations and other Federal law, and in the
absence of applicable Federal law, then by applicable New York law to the extent
it does not conflict with the Act, the Regulations or other Federal law.

[SIGNATURES APPEAR ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

FRESHSTART VENTURE CAPITAL CORPORATION

 

           By:  

/s/ Thomas J. Munson

  Name:   Thomas J. Munson   Title:   SVP   U.S. SMALL BUSINESS ADMINISTRATION  
By:  

/s/ Thomas G. Morris

  Name:   Thomas G. Morris   Title:   Director O/L & Acting Deputy A/A OII